El Juez Asocíalo Se. Aldbey,
emitió la opinión del tribunal.
Los tres demandantes en este pleito alegaron en sn de-manda radicada en el Tribunal de Distrito de San Juan, sec-ción Ia., con fecha 12 de agosto de 1912 y definitivamente enmendada en octubre 19 del mismo año, que eran dueños en común proindiviso, uno en la mitad y los otros dos cada uno en una cuarta parte, de una finca radicada en el sitio de Bayola del barrio de Santurce en San Juan, de 18 varas de frente por 300 metros de fondo, que les pertenece desde fecha anterior al año 1910, según se encuentra inscrita en el registro de la propiedad del distrito, en la que a fines del año 1910 se introdujo la corporación demandada sin su per-miso y sin satisfacerles cantidad alguna como indemniza-ción y se apropió una' faja de terreno de cuatro metros de ancho por 18 de largo que atraviesa la finca de este a oeste y en la que ha hecho terraplenes y colocado una vía fija de railes causándoles así perjuicios por $6,000 que reclaman en unión del terreno.
Esa demanda fué contestada por la corporación deman-dada negando todos esos hechos y consignando que el trozo de terreno’reclamado forma parte, y también a fines de 1910, de una calle pública del municipio de San Juan, siendo una prolongación del Boulevard de las Nereidas y que la vía del tranvía eléctrico fué tendida allí en virtud de una fran-quicia que le ha concedido el Consejo Ejecutivo de Puerto Rico y en virtud también del convenio celebrado con el muni-cipio de San Juan, quien es el dueño del referido trozo de terreno que se trata de reivindicar, en el que la demandada únicamente tiene una servidumbre.
*407Con tales alegaciones tuvo lugar el juicio y se pronunció sentencia en 23 de mayo de 1913 declarando con lugar la demanda y condenando a la corporación demandada a devol-ver el inmueble que se reclama, o sea el trozo de terreno ocupado por la vía del trolley en la finca descrita en la de-manda, con imposición de costas, gastos y honorarios de abogado. La apelación que la corporación demandada inter-puso contra esta sentencia es la qué motiva el presente recurso.
Dos son las cuestiones que la apelante suscita en esta apelación, siendo la primera en cuanto a la evidencia admi-tida en el juicio por el tribunal con la objeción de la apelante, y la segunda sobre la suficiencia de esa evidencia, tomada en conjunto, para sostener el fallo, en el caso de que hubiera sido admisible. La cuestión de la insuficiencia de la prueba fué suscitada mediante una moción de desistimiento (non suit) hecha por la demandada después que los demandantes presentaron toda su evidencia, sin que por su parte presen-taran prueba alguna.
Para probar los demandantes que eran dueños de la finca en que la demandada tiene colocada su vía de railes fijos para el servicio de un trolley presentaron la escritura pública de 11 de enero de 1913, (documento letra B) que tiene por objeto subsanar ciertas omisiones de otra anterior respecto a la cabida de la finca y en la cual de una manera incidental se expresa que Arturo Brac había vendido en otra escritura a Carmen Figueroa su condominio de una mitad proindiviso y que a su vez dicha señora lo había vendido por otra escri-tura pública a Manuel Martínez, uno de los demandantes. Este documento no fué inscrito hasta 30 de abril de 1913.
Como prueba del dominio de Carmen Figueroa se presentó la escritura de 11 de enero de 1913 (documento letra D) por la cual Arturo Brac vende a dicha señora una cuarta parte indivisa de la finca y que es inscrita también en 30 de abril de 1913.
T en cuanto al otro condueño y demandante Eugenio Brac *408se presentó la escritura del año 1903 (documento letra E) que contiene la compra que hizo a Wenceslao Allende de un condominio de una cuarta parte indivisa en una finca de dos cuerdas diez céntimos del sitio de Bayola en el barrio de Santurce en San Juan, que no fue inscrita hasta 30 de abril de 1913, y la escritura del año 1909, (documento letra C) por la cual Eugenio Brac y otros dividen en cuatro solares la finca de dos cuerdas diez céntimos, correspondiendo la descrip-ción del solar B con la descripción de la finca que trata la demanda y de la cual se reclama una faja de terreno. De los cuatro documentos restantes los marcados “F” y “Gr” no tienen otro objeto que demostrar el origen de la finca y en cuanto a los señalados “A” y “H” no hace objeción alguna en este recurso la apelante y se refiere el primero de estos a un poder y el segundo a un requerimiento por otra finca.
Los relacionados documentos fueron admitidos como evi-dencia con la objeción y protesta de la apelante y entendemos que ésta tenía razón. El demandante Manuel Martínez no puede probar su propiedad en la finca en litigio contra la demandada mediante manifestaciones de su adquisición he-chas por él y otras personas en un documento que no es su título de adquisición. Sería muy inseguro sostener las pre-tensiones del demandante Martínez con sus propias mani-festaciones hechas fuera del tribunal, sin juramento y sin someterse al interrogatorio de la parte contraria, puesto que, por regia general, las declaraciones de una parte en su pro-pio favor no son admisibles en su beneficio a menos que cons-tituyan parte del acto o contrato que ha de ser probado. Jones on Evidence, sección 235. For consiguiente, el docu-mento letra B en el que se hace referencia a que Manuel Martínez había adquirido una mitad indivisa en el solar en cuestión por otro documento, no debió ser admitido como prueba de su título.
*409Pero además ese documento, así como el marcado letra “D,” que fue presentado para probar el título de la deman-dante Carmen Figueroa, no debieron ser admitidos porque habiendo sido otorgados casi un año después de interpuesta la demanda, tal clase de prueba constituye cambio sustan-cial entre lo alegado y probado' pues mientras en la demanda se sostiene que eran dueños desde antes de ocurrir los becbos de que se quejan, la prueba viene a demostrar, según la expo-sición del caso, que no llegaron a tener interés en la finca basta mucho tiempo después de presentada la demanda. Para presentar evidencia de becbos ocurridos después de baber comenzado la acción es preciso que sé baya adicionado alguna alegación en ese sentido que soporte la prueba Véanse los casos citados en 31 Cyc., 684, letra F, nota 93.
Los apelados trataron en el momento de la vista ante noso-tros de enmendar la exposición del caso alegando que en ésta no se insertaron todos los becbos necesarios para que poda-mos apreciar el efecto de la prueba presentada, pues se omi-tió consignar que esas escrituras no tienen otro alcance que el de elevar a documentos públicos las ventas hechas anterior-mente por documento privado. Nosotros rechazamos enton-ces la moción por no ser esa la forma en que puede enmen-darse una exposición del caso en la que el juez tiene que inter-venir mediante su aprobación; pero si es cierto que la expo-sición del caso omite esos becbos, debieron los apelados pe-dirle al juez inferior que la enmendara y éste debió cuidar de que contuviera todos los becbos necesarios para resolver nosotros la apelación, a pesar de que los apelados no hicieran gestión en ese sentido.
En cuanto al otro demandante Eugenio Brac probó que adquirió en 1903 el condominio de una cuarta parte proindi-visa en la finca de dos cuerdas diez céntimos y por división de ésta en 1909 igual participación en el solar cuya faja se reclama, y el hecho de que tanto él como los otros dos deman-dantes no inscribieran sus títulos basta después de radicada *410la demanda no les impediría recobrar, pnes la alegación esen-cial de la demanda es qne son dueños, y el expresar qne lo son según la inscripción del registro es sólo nna explicación qne pnede quizás considerarse como superfina.
Sin embargo, como la demanda ba sido establecida por todos los qne alegan ser condueños para que se les entregue tal faja de terreno, y dos de ellos ban dejado de probar sus títulos de acuerdo con la ley, siendo la participación de Eugenio Brac proindivisa, sería imposible en estas condiciones ordenar que se le entregue toda, porque no le pertenece en totalidad, ni una parte de ella porque su cuarta parte es inde-terminada.
En vista de estas circunstancias y de baber sido admi-tidos erróneamente durante el juicio los documentos' a que hacemos referencia procede que, revocando la sentencia ape-lada, ordenemos la celebración de un nuevo juicio.

Revocada la sentencia ordenando la celebra-ción de un nuevo juicio y los demás proce-dimientos que en justicia procedan.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.